DETAILED ACTION
This office action is responsive to amendment filed on November 10, 2020 in this application Benton et al., U.S. Patent Application No. 16/551,024 (Filed August 26, 2019) (“Benton”).  Claims 1 – 20 were pending.  Claims 1 – 20 are pending.
Applicants' arguments have been carefully and respectfully considered and found not persuasive.  Accordingly, this action has been made FINAL.

Response to Arguments
1.	With respect to Applicant’s argument on pgs. 7 – 10 of the Applicant’s Remarks (“Remarks”) stating that the prior art references are inoperable because Gopalswamy teaches “conventional programming languages and tools” and Mitchell “discusses that conventional literate programming tools cannot be used in conjunction with conventional source code management systems and production tools,” examiner respectfully disagrees.  See infra § Claim Rejections - 35 USC §103 § Claim 1.  Mitchell states that “the method of the present invention”overcomes these problems and allows the use of “conventional” tools.  Id. at ¶ 0049.  Indeed, one of ordinary skill in the art would understand that the C programming code, as taught in Gopalswamy, frequently includes the use of comments which would fit the definition of a literate program, absent a specific definition in the instant specification.  Therefore, the combination of the prior art reference would be operable.
2.	With respect to Applicant’s argument on pgs. 10 – 11 of the Remarks stating that Gopalswamy fails to teach “determining, by the processing device, whether the one or more first output satisfies the first set of output criteria when the one or more first input satisfies the first set See infra § Claim Rejections - 35 USC §103 § Claim 1.
Applicant argues Gopalswamy teaches independently verifying pre and post conditions.  Remarks at pg. 10.  However, Gopalswamy teaches that the verification includes both constraints of the pre-condition and constraints of the output in terms of the inputs.  Thus, the verification of the pre-condition is performed, teaching the claim limitation “one or more first input satisfies the first set of input criteria,” and also the verification of the post-condition based on the pre-condition, teaching “whether the one or more first output satisfies the first set of output criteria when the one or more first input satisfies the first set of input criteria.”  Gopalswamy at Abstract; id. at ¶¶ 0031 - 0033 & 0037; id. at ¶ 0035 (presenting validation failure/success).  Therefore, Gopalswamy teaches “determining, by the processing device, whether the one or more first output satisfies the first set of output criteria when the one or more first input satisfies the first set of input criteria.”

Claim Rejections 35 U.S.C. §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell et al., United States Patent Application Publication No. 2009/0193398 (Published July 30, 2009, filed July 30, 2009) (“Mitchell”), in view of Gopalswamy et al., United States Patent Application Publication No. 2018/0150378 (Published May 31, 2018, filed November 30, 2016) (“Gopalswamy”).

Claims 1, 13, and 17
With respect to claims 1, 13, and 17 Mitchell teaches the invention as claimed including a method comprising:
accessing, by a processing device, a first module of a plurality of modules of a literate programming document, {A literate programming document in a development environment is a document that contains code, models such as visual displays on relationships between code elements, and text that describes the function of the code.  Mitchell at ¶¶ 0040, 0046, 0048, 0061.}
However, Mitchell does not explicitly teach the limitation:
wherein the plurality of modules are organized as a directed graph; identifying, by the processing device, a first contract associated with the first module, wherein the first contract specifies a first set of input criteria to be satisfied by one or more first input provided to the first module and a first set of output criteria to be satisfied by one or more first output generated by the first module; and determining, by the processing device, whether the one or more first output satisfies the first set of output criteria when the one or more first input satisfies the first set of input criteria. {Gopalswamy does teach this limitation.  Gopalswamy teaches that the literate programming development environment, as taught by Mitchell may include a programming project under development is represented in the form of a graph modeling inputs, outputs, contracts between the inputs and outputs, as well as validating the inputs and outputs using the contracts and presenting the results of validation.  Gopalswamy at Abstract; id. at ¶¶ 0028 – 0033 & 0037; id. at ¶ 0035 (presenting validation failure/success).
Mitchell and Gopalswamy are analogous art because they are from the “same field of endeavor” and are both from the same “problem-solving area.”  Specifically, they are both from the field of software development, and both are trying to solve the problem of how to represent software during the development process.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the use of a method for a literate programming development environment, as taught in Mitchell, with validating a program module input and outputs using a contract, as taught in Gopalswamy.  Mitchell teaches that simulators may be used in an IDE on literate programming documents.  Id at ¶ 0040.  Therefore, one having ordinary skill in the art would have been motivated to combine the use of a method for a literate programming development environment, as taught in Mitchell, with validating a program module input and outputs using a contract, as taught in Gopalswamy, for the purpose of validating the functioning of a literate programming project within a simulation environment.}

Claims 2 and 18 
Mitchell and Gopalswamy teach the invention as claimed, including:
responsive to determining that the one or more first output satisfies the first set of output criteria when the one or more first input satisfies the first set of input criteria, providing an indication that the first module satisfies a validity test; and responsive to determining that the one or more first output does not satisfy the first set of output criteria when the one or more first input satisfies the first set of input criteria, providing an indication that the first module does not satisfy a validity test.First Named Inventor Albert Meixner Attorney Docket No.: 16113-8212002 Application No. 15/628,480Filed June 20, 2017 Page 3of6{Successful validated input and outputs are presented via a user interface along with those that failed the validation.  Gopalswamy at ¶ 0035.}

Claim 3 
With respect to claim 3, Mitchell and Gopalswamy teach the invention as claimed, including:
wherein the literate programming document comprises instructional content describing programming logic included in the literate programming Page 35 of 41document, and wherein the instructional content comprises one or more of: source code, visualization, and natural language explanatory narration.  Application No. 15/628,480Filed June 20, 2017 Page 3of6{A literate programming document in a development environment is a document that contains code, models such as visual displays on relationships between code elements, and text that describes the function of the code.  Mitchell at ¶¶ 0040, 0046, 0048, 0061.}

Claim 4
Mitchell and Gopalswamy teach the invention as claimed, including:
wherein the plurality of modules are executable and the source code is compilable.  Page 3of6{Code may be compiled and excuted.  Mitchell at ¶ 0046.}

Claims 5 and 14
With respect to claims 5 and 14, Mitchell and Gopalswamy teach the invention as claimed, including:
receiving, by the processing device, a modified version of the first module; and determining, by the processing device, whether one or more modified first output generated by the modified version of the first module satisfies the first set of output criteria when the one or more first input provided to the modified version of the first module satisfies the first set of input criteria.  Page 3of6{Modules may be modified and re-validated.  Gopalswamy at Abstract; id. at ¶¶ 0003, 0035, 0055.}

Claim 6
With respect to claim 6, Mitchell and Gopalswamy teach the invention as claimed, including:
accessing a second module of the plurality of modules of the literate programming document, wherein one or more second input is provided to the second module using the one or more first output generated by the first module; identifying, by the processing device, a second contract associated with the second module, wherein the second contract specifies a second set of input criteria to be satisfied by the one or more second input provided to the second module; and determining, by the processing device, whether the one or more first output satisfies the second set of input criteria specified in the second contract.  Page 3of6{An executable source code programming project under development is represented in the form of a graph that models the inputs, outputs, and contracts between the inputs and outputs for a plurality of modules, as wells as validating the inputs and outputs using the contracts and presenting the results of validation.  Gopalswamy at Abstract; id. at ¶¶ 0028 – 0033 & 0037; id. at ¶ 0035 (presenting validation failure/success).}

Claim 7
With respect to claim 7, Mitchell and Gopalswamy teach the invention as claimed, including:
accessing a third module of the plurality of modules of the literate programming document, wherein the one or more first input is provided to the first module using one or more third output generated by the third module; and determining, by the processing device, whether the one or more third output satisfies the first set of input criteria specified in the first contract. Page 3of6{An executable source code programming project under development is represented in the form of a graph that models the inputs, outputs, and contracts between the inputs and outputs for a plurality of modules, as wells as validating the inputs and outputs using the contracts and presenting the results of validation.  Gopalswamy at Abstract; id. at ¶¶ 0028 – 0033 & 0037; id. at ¶ 0035 (presenting validation failure/success).}

Claims 8 and 15
Mitchell and Gopalswamy teach the invention as claimed, including:
wherein the determining is performed using a proof by exhaustion operation associated with execution of the first module.   Page 3of6{The module is exhaustively exercised to prove operation of all statements in the module.  Gopalswamy at ¶¶ 0032 & 0033.}

Claim 9
With respect to claim 9, Mitchell and Gopalswamy teach the invention as claimed, including:
wherein the determining is performed using a set of sample inputs satisfying the first set of input criteria.   Page 3of6{An executable source code programming project under development is represented in the form of a graph that models the inputs, outputs, and contracts between the inputs and outputs for a plurality of modules, as wells as validating the inputs and outputs using the contracts and presenting the results of validation.  Gopalswamy at Abstract; id. at ¶¶ 0028 – 0033 & 0037; id. at ¶ 0035 (presenting validation failure/success).}

Claims 10 and 16
With respect to claims 10 and 16, Mitchell and Gopalswamy teach the invention as claimed, including:
wherein each of the plurality of modules is connected by edges within the directed graph to one or more of: at least one preceding module, and at least one subsequent module, and wherein at least one module of the plurality of modules is connected by the edges within the directed graph to one or more of: a plurality of preceding modules, a plurality of subsequent modules.    Page 3of6{An executable source code programming project under development is represented in the form of a control flow graph to model the inputs, outputs, and contracts between the inputs and outputs for a plurality of modules using the edges of the graph to connect the modules.  Gopalswamy at 0033.}

Claim 11
With respect to claim 11, Mitchell and Gopalswamy teach the invention as claimed, including:
wherein the first set of input criteria in the first contract is specified in view of the at least one preceding module, and the first set of output criteria in the first contract is specified in view of the at least one subsequent module.    Page 3of6{An executable source code programming project under development is represented in the form of a control flow graph to model the required inputs, output results, and contracts between the inputs and outputs for a plurality of modules using the edges of the graph to connect the modules.  Gopalswamy at 0033.}

Claim 12
With respect to claim 12, Mitchell and Gopalswamy teach the invention as claimed, including:
generating, by the processing device, the first contract in view of the first module and additional modules connected to the first module within the directed graph.   Page 3of6{An executable source code programming project under development is represented in the form of a graph that models the inputs, outputs, and contracts between the inputs and outputs for a plurality Gopalswamy at Abstract; id. at ¶¶ 0028 – 0033 & 0037; id. at ¶ 0035 (presenting validation failure/success).}

Claim 19
With respect to claim 19, Mitchell and Gopalswamy teach the invention as claimed, including:
wherein at least one module of the plurality of modules is connected by edges within the directed graph to one or more of: multiple subsequent modules, and multiple preceding modules.  Page 3of6{An executable source code programming project under development is represented in the form of a control flow graph to model the inputs, outputs, and contracts between the inputs and outputs for a plurality of modules using the edges of the graph to connect the modules.  Gopalswamy at 0033.}

Claim 20
With respect to claim 20, Mitchell and Gopalswamy teach the invention as claimed, including:
wherein the processing device is further to: generate the first contract in view of the first module and additional modules connected to the first module within the directed graph. Page 3of6{An executable source code programming project under development is represented in the form of a graph that models the inputs, outputs, and contracts between the inputs and outputs for a plurality of modules, as wells as validating the inputs and outputs using the contracts and Gopalswamy at Abstract; id. at ¶¶ 0028 – 0033 & 0037; id. at ¶ 0035 (presenting validation failure/success).}

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE E HEBERT whose telephone number is (571)270-1409.  The examiner can normally be reached on Monday to Friday 9:00 a.m. to 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

//T.H./										February 25, 2021
Examiner, Art Unit 2199


/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199